El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por la demandada contra sentencia que en 3 de junio del año pró-ximo pasado 1915 pronunció la Corte de Distrito de Agua-dilla en el caso arriba expresado.
Alega el demandante en la demanda, su fecha 20 de octu-bre de 1914, que es hijo natural auténticamente reconocido del Dr. Juan Dionisio Iturrino Rivera en virtud de expe-diente y decreto emanado del Superior Gobierno Eclesiás-tico, de fecha 3 de octubre de 1884; que el mencionado doctor falleció en Cataño el día 8 de octubre de 1913 bajo testa-mento otorgado en esta ciudad de San Juan a 4 de julio de 1912, en el'que instituyó como única heredera a la demandada María Camila Teresa de Jesús Iturrino Rivera habida en su matrimonio con Micaela Rivera Ríos; que las operacio-nes divisorias del caudal relicto por el Dr. Iturrino Rivera fueron practicadas en 18 de mayo de 1914 por la viuda con el albacea contador y el defensor de la menor demandada, habiendo sido aprobadas por resolución de la Corte de Dis-trito de Aguadilla en 4 de junio de 1914 y protocoladas en la notaría del Licdo. Carlos Franco Soto; que en 17 de junio de 1914 falleció en Arecibo la cónyuge supérst-ite Micaela *469Eivera Eíos; y que ni en el testamento del finado Iturrino Eivera ni en las operaciones particionales de su caudal se ha hecho mención de los derechos hereditarios del deman-dante, habiendo sido privado así ilegalmente de la partici-pación hereditaria que le confiere la ley como hijo natural reconocido de su finado padre Dr. Juan Dionisio Iturrino Eivera.
La demanda concluye con la súplica de que se dicte sen-tencia declarando: primero, que es nulo el testamento otor-gado por Juan Dionisio Iturrino Eivera en escritura de 4 de julio de 1912; segundo, que también es nula la partición de herencia del finado Dr. Iturrino; tercero, que el deman-dante tiene derecho a la participación hereditaria que le co-rresponde como hijo natural reconocido del mismo; y cuarto, que la demandada debe pagar costas, gastos, desembolsos y honorarios de abogado.
A la anterior demanda opuso la demandada excepción pre-via de que no aduce hechos suficientes para determinar una causa de acción, cuya excepción fué declarada sin lugar por orden de 2 de diciembre de 1914; y habiendo formulado ■contestación, negó el hecho primero de la demanda en cuanto se afirma que el demandante es hijo natural auténticamente reconocido del Dr. Juan Dionisio Iturrino Eivera, negando asimismo que Iturrino y Eivera haya otorgado algún docu-mento público en que reconozca como hijo natural al deman-dante. Las demás alegaciones consignadas en la demanda fueron admitidas por la demandada.
.Celebrado el juicio la corte dictó la sentencia apelada, por la que declaró con lugar las pretensiones del demandante.
La única cuestión legal a discutir en el presente recurso sobre el derecho que pretende tener el demandante a la heren-cia del Dr. Juan Dionisio Iturrino Eivera es la de si debe reputarse hijo natural reconocido de Iturrino y Eivera, lo que afirma el demandante y apelado y niega la demandada y apelante, alegando ésta en síntesis que la certificación pre-sentada como prueba para justificar el reconocimiento no *470constituye prueba auténtica y fehaciente de ese acto por la razón esencial de que la autoridad eclesiástica en la fecha del pretendido reconocimiento, como ahora, carecía de juris-dicción para resolver sobre el estado civil de las personas.
La prueba que aportó el demandante en el acto del jui-cio consiste, según el texto literal del escrito de exposición del caso, “en una certificación expedida por Don Carlos Ormaechea, Presbítero Notario del Obispado de Puerto Rico, en la cual consta que en el año de 1894 fué reconocido de acuerdo con las leyes ecleciásticas el demandante Luis Itu-rrino López como hijo natural del Dr. Don Juan Dionisio Iturrino.”
Nada se dice sobre el contenido de dicha certificación, y todo lo que en ella se omite debe entenderse en sentido favorable a la apreciación que de esa prueba hace el juez al con-signar en su opinión los fundamentos de la sentencia recu-rrida.
El .juez se expresa en los siguientes términos:
“De la evidencia documental resulta probadó que el Dr. don Juan Dionisio Iturrino y Rivera en escrito dirigido al Exmo. e Illmo. Señor Obispo de la Diócesis de Puerto Rico con fecha 8 de abril de 1884, fechado en el pueblo de San Sebastián, hace constar que habiendo de-terminado dar educación según sus circunstancias se lo permitan a un niño hijo suyo y de María de la Cabeza López cuya partida bautis-mal acompañaba, apareciendo en ella como hijo natural, ha creído de justicia dar su propio apellido a su referido hijo por las ventajas que esto pueda reportar tanto a él como a su madre en sociedad y, por tanto, que desea reconocer a su dicho hijo y dar su autorización para la constancia de dicho reconocimiento en los libros parroquiales; y de la partida bautismal a que se alude antes aparece que el niño euyo reconocimiento interesaba el solicitante se Rama Luis Felipe Augusto, hijo natural de María de la Cabeza López y el cual fué bautizado de edad de siete meses en la parroquia del pueblo de San Sebastián, el día 9 de marzo de 1879. Aparece asimismo de dicha certificación que comisionado el cura párroco de San Sebastián don Quintín O. Perdomo, Pbro. por la autoridad eclesiástica Diocesana para la práctica de las diligencias correspondientes al reconocimiento solicitado procedió dicho Cura primero a recibir la declaración de los testigos presentados *471por el promovente Dr. Don Juan Dionisio Iturrino habiendo compare-cido y declarado bajo juramento los testigos Doña María Cabeza López, madre del niño Luis Felipe Augusto, Don José María Lugo, Don Francisco Lugo, vecinos todos de dicho pueblo de San Sebastián y mayores de edad, los cuales fueron examinados a tenor de los particulares de la solicitud original presentada por el referido Dr. Iturrino, siendo contestes y conforme con los hechos expuestos en ella todas sus de-claraciones, y en tal concepto la Autoridad Superior Eclesiástica apro-bó dicho expediente por virtud de un decreto de fecha 3 de octubre de 1884, en el que se autoriza al referido cura de San Sebastián para que en la partida de bautismo del niño Luis Felipe Augusto que se encuentra en el libro 26 folio 78 vuelto proceda al reconocimiento en la conformidad que se solicita, expresando que lo verifica en virtud de este decreto. En conexión con este decreto aparece puesto al fin de la certificación de la partida de bautismo del niño de referencia, una nota marginal cuyo tenor literal es el siguiente: ‘Reconocido como hijo por el Dr. D. Juan Dionisio Iturrino en virtud del decreto ema-nado del Superior Gobierno Eclesiástico con fecha 3 de octubre de 1885- a solicitud del Dr. Iturrino y en cumplimiento de lo dispuesto por el Superior Gobierno Eclesiástico en el decreto citado que queda archivado para constancia. ’ ’
Como se ve, el Dr. Juan Dionisio Iturrino espontánea y voluntariamente reconoció en escrito dirigido a la auto-ridad superior eclesiástica de la Diócesis de Puerto Eico al demandante como, hijo natural suyo y de María de la Ca-beza López, y para que quedara constancia de ese reconoci-miento fué que solicitó la instrucción del expediente en que recayó el expresado decreto de 3 de octubre de 1884.
El gobierno eclesiástico no decidió contienda alguna sobre reconocimiento del niño Luis Iturrino López sino que se limitó a instancia del Dr. Iturrino a instruir expediente para dejar constatado el reconocimiento hecho por éste, accediendo a sus deseos. Cualquier cuestión litigiosa sobre estado civil era entonces, como es ahora, 'de la exclusiva competencia de los tribunales de justicia.
Y el Prelado Diocesano tenía facultades para proceder como procedió. El registro civil, antes de que comenzara a regir en enero de 1885 por decreto del gobierno español *472la ley y reglamento sobre el particular, estaba a cargo de los párrocos respectivos bajo la inspección del Prelado, quien en las visitas que giraba a los pueblos de la Diócesis exami-naba los libros parroquiales en que se asentaban las parti-das de nacimientos, matrimonios y defunciones. Tanto los párrocos como su Prelado eran funcionarios públicos auxi-liares del Estado. El Código Penal entonces vigente a vir-tud de Eeal Decreto de 23 de mayo de 1879, al definir y cas-tigar el delito de falsificación de documentos públicos por funcionario público, bacía responsable de ese delito al minis-tro eclesiástico que lo cometiera con relación a actos o docu-mentos que pudieran producir efectos en el estado de las personas o en el orden civil; y la Ley de Enjuiciamiento Civil entre los documentos públicos enumeraba las partidas o certificaciones de nacimiento, de matrimonio y de defun-ción, dadas con arreglo a los libros por los párrocos o por los que tuvieran a su cargo el registro civil. Como regla general, los ministros de la religión Católica por su institu-ción, misión, dotación, funciones, orden de categorías legal-mente reconocido, y servicios legales que prestaban, cons-tituían durante la soberanía española una clase del estado, según sentencias del Tribunal Supremo de España en mate-ria penal, de 29 de abril de 1885, y 13 de marzo de 1888.
Si el Obispo Católico Apostólico Eomano de Puerto Eico dejó de ejercer funciones públicas oficiales desde el cambio de soberanía que trajo consigo la separación de la Iglesia y del Estado, según dijimos al resolver en 20 de mayo de 1905 el caso de Díaz Coneja v. Marxuach, 8 D. P. R. 480, esta corte entendió que las ejercía durante la dominación española.
Como consecuencia de estar el registro civil a cargo de los párrocos bajo la inspección del prelado, actuando éste y aquéllos como funcionarios públicos, sus funciones, con-trayéndonos a las partidas de nacimiento, tenían que ser ex-tensivas al contenido de dichos documentos. En éstos debían hacer constar los párrocos entre otras circunstancias quié-nes eran los padres y abuelos del niño, la clase de filiación *473■de éste, y los nombres de los padrinos; de modo que si el niño era hijo natural su padre podía bacer el reconocimiento ante el párroco, y haciéndolo en forma debida el reconocimiento era eficaz en derecho. Eseriche, Diccionario de Legislación y Jurisprudencia, tomo 3, página 58, y tomo 4, página 255, edición del año 1876.
En el caso de Rivera v. Cámara, 17 D. P. R. 528, dijimos que “una partida de bautismo en la que se expresa que el bautizado es hijo natural reconocido de otra persona, pero sin que se afirme que dicha persona hizo tal reconocimiento ante el sacerdote que autorizó la partida, ni se certifica que tal reconocimiento tuvo lugar en presencia de testigos que den fe de dicho reconocimiento, no es documento suficiente para acreditar el reconocimiento del interesado como hijo natural.” Luego, a contrario sensu, cuando tales circuns-tancias constan en el documento, debe reputarse éste sufi-ciente para acreditar el reconocimiento. Tal ocurre en el presente caso en que por nota marginal de la partida del nacimiento del demandante Luis Iturrino en cumplimiento de decreto del Superior Gobierno Eclesiástico se hizo cons-tar su filiación natural con relación al Dr. Iturrino, desde cuyo momento la partida de bautismo con la nota marginal vino a ser no solamente prueba del bautismo y de la fecha de su- celebración, sino también del reconocimiento del niño Iturrino.
Entendemos que una vez extendida y autorizada en el libro correspondiente una partida de bautismo, de matrimo-nio o de defunción, cesaban completamente las funciones del párroco, el cual no- podía hacer alteración alguna sino medi-ante orden de autoridad competente o del Obispado bajo cuya inspección estaban los libros parroquiales; ’pero si el padre del hijo natural no había hecho el reconocimiento en la misma partida con las formalidades debidas, le era permitido solici-tar su enmienda en el sentido de que por nota marginal se hiciera constar en ella dicho reconocimiento, a cuyo fin debía acudir al tribunal eclesiástico y presentar la solicitud expre-*474siva de su deseo, acompañando copia de la partida y pidiendo que se accediera a sn pretensión previas las diligencias nece-sarias para justificar que la reclamación era justa. Tratado Teórico-Práctico de Procedimientos Eclesiásticos por Don Francisco Gómez Salazar y Don Vicente de la Fuente, Tomo I, páginas 496 y 511, edición del año 1868. Así procedió en el presente caso el Dr. Juan Dionisio Iturrino.
En el caso de García et al. v. Garzot, 18 D. P. R. 866, aceptamos las facultades de la autoridad eclesiástica, refiriéndo-nos al año de 1895, para tramitar y resolver el expediente-sobre asentamiento de una partida de bautismo en el libro correspondiente; y siendo ello así, nos parece debemos admi-tir como consecuencia lógica que en el año de 1884 podía ordenar como ordenó aquella autoridad la instrucción del expediente sobre reconocimiento de la filiación natural del demandante para que ese reconocimiento se hiciera constar por medio de nota marginal en la partida de bautismo ya extendida.
Ni el escrito del Dr. Iturrino a la Autoridad Superior Ecle-siástica de la Diócesis de Puerto Rico, ni las manifestacio-nes en él contenidas, ni su firma puesta al pie de dicho escrito, ni las declaraciones de los testigos que depusieron en el expe-diente sobre reconocimiento, han sido impugnadas como su-puestas o falsas, y sólo se niega la autenticidad del recono-cimiento por falta de autoridad en el gobierno eclesiástico-de la diócesis para instruir y decidir el expediente de reco-nocimiento.
Opinamos que el reconocimiento fué voluntario y espon-táneo y hecho en forma solemne, auténtica y fehaciente. En todo caso siempre resultaría de poca importancia la cues-tión de si el tribunal eclesiástico tenía en realidad jurisdic-ción para intervenir en el caso de que se trata, pues las cor-tes se inclinan siempre a favor del hijo natural cuando el reconocimiento resulta claro y públicamente, cualquiera que pueda ser la forma en que se verifique, siempre que quede-de él constancia auténtica y fehaciente. Pérez Villamil et al. *475v. Romano et al., 19 D. P. R. 875. La parte apelante no nos ha citado caso alguno de la Corte Suprema de España que sea contrario a la anterior doctrina.
Sostiene la parte apelante qne la corte inferior cometió error al declarar nulo el testamento otorgado por Juan Dio-nisio Iturrino y Rivera por preterición del demandante como heredero forzoso en concepto de hijo natural reconocido.
El artículo 802 del Código Civil claramente establece que la preterición de alguno o de todos los herederos forzosos en línea recta, sea que vivan al otorgarse el testamento, o sea que nazcan después de la muerte del testador anulará la institución del heredero, pero valdrán las mandas y mejo-ras cuando no sean inoficiosas.
Con arreglo al anterior precepto es. nula la institución de única heredera hecha por el Dr. Juan Dionisio Iturrino a favor de la demandada con preterición del demandante que es hijo natural reconocido del mismo, debiendo soste-nerse la validez y eficacia de las mejoras y legados hechos en dicho testamento.
Por las razones expuestas es de confirmarse la sentencia apelada, menos en cuanto declara nulo el testamento otor-gado por el Dr. Juan Dionisio Iturrino, entendiéndose que esa nulidad afecta solamente a la institución de la deman-dada María Camila Teresa de Jesús Iturrino Rivera, coma única heredera del mismo, debiendo participar el demandante de lqs derechos hereditarios que le corresponden con arre-glo a la ley vigente en la fecha del fallecimiento de su padre.

Confirmada la sentencia apelada, menos en cuanto declara nulo el testamento, enten-diéndose que esa nulidad afecta solamente a la institución de la dema/tidada como única ■ heredera, debiendo participar él demandante-de los derechos hereditarios que le corres-ponden.

*476Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-•drey y HutcMson.